                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


ENROLLED MEMBERS OF THE                        Case No. CV-15-92 -GF-BMM
BLACKFEET TRIBE aka Treaty
Status Indians; RICHARD HORN;                 JUDGMENT IN A CIVIL CASE
DUANE MANY HIDES; ROY
INGRAM; ERNEST OLSEN; LARRY
M. REEVIS,

                     Plaintiffs,

  vs.

THEDUS CROWE; KEVIN K.
WASHBURN; SALLEY JEWELL;
AND BARACK OBAMA,

                     Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED:

      IT IS ORDERED that Magistrate Judge Johnston's Findings and
 Recommendations (Doc. 43) are ADOPTED IN FULL.

     IT IS ORDERED that Plaintiffs’ Motion for Appointment of Counsel is
 DENIED.
     IT IS ORDERED that Defendants’ Motion to Dismiss Plaintiffs’ Amended
Complaint (Doc. 32) is GRANTED.

      IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss Plaintiffs’
original Complaint (Doc. 19) is DENIED as moot.

     Dated this 19th day of November, 2018.

                             TYLER P. GILMAN, CLERK

                             By: /s/ S. Redding
                                                  S. Redding, Deputy Clerk
